--------------------------------------------------------------------------------

Exhibit 10.2

 
[image00001.jpg]
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of the 1st day of
December, 2015 (the “Effective Date”) by and between Charles & Colvard, Ltd.
(the “Company”) and Suzanne Miglucci (the “Employee”).


WITNESSETH


WHEREAS, Employee and the Company wish to enter into an employment relationship
on the terms and conditions set forth in this Agreement; and


WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
Company to enter into this Agreement.


NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree that:


1.                    Employment. The Company hereby employs Employee, and
Employee hereby accepts such employment, on the terms and conditions set forth
in this Agreement.


2.                   Term of Employment. Unless earlier terminated as provided
herein, the initial term of this Agreement shall commence on the Effective Date
and shall continue until the one-year anniversary of the Effective Date (the
“Initial Term”).  After the Initial Term, this Agreement shall automatically
renew for successive additional one-year terms on the same terms and conditions
set forth herein, unless:  (i) earlier terminated or amended as provided herein
or (ii) either party gives written notice of non-renewal at least thirty (30)
days prior to the end of the Initial Term or any renewal term of this
Agreement.  The Initial Term of this Agreement and all applicable renewals
thereof are collectively referred to herein as the “Term.”


3.                    Position and Duties. Employee shall serve as President and
Chief Executive Officer of the Company. Employee shall faithfully and to the
best of her ability perform all duties of the Company related to her position
with the Company, including, but not limited to, all duties set forth in this
Agreement and/or in the Bylaws of the Company related to the position that she
holds, as well as all duties that are reasonably assigned to her by the Board or
its designees. Employee agrees to devote her entire working time, attention,
energy, and skills to the Company in furtherance of the Company’s best
interests, while so employed.  Employee shall comply with all reasonable Company
policies, standards, rules, and regulations (the “Company Policies”) and all
applicable government laws, rules, and regulations that are now or hereafter in
effect.  Employee acknowledges receipt of copies of all written Company Policies
that are in effect as of the date of this Agreement.
 

--------------------------------------------------------------------------------

[image00001.jpg]
4.                    Compensation and Benefits. During the Term, Employee shall
receive compensation and benefits for the services performed for the Company
under this Agreement as follows:


(a)                 Base Salary. Employee shall receive a base salary of Three
Hundred Thirty-Five Thousand and 00/100 Dollars ($335,000), payable in regular
and equal installments in accordance with the Company’s regular payroll schedule
and practices (“Base Salary”).


(b)                Employee Benefits. Employee shall be entitled to receive
those benefits that are made available to the other similarly-situated executive
employees of the Company, including, but not limited to, life, medical, and
disability insurance, as well as retirement benefits (collectively, the
“Employee Benefits”), in accordance with the terms and conditions of the
applicable plan documents, provided that Employee meets the eligibility
requirements thereof. The Company reserves the right to reduce, eliminate, or
change such Employee Benefits, in its sole discretion, subject to any applicable
legal and regulatory requirements.


(c)                 Equity Compensation Award.  The Compensation Committee of
the Board has approved an incentive stock option (“ISO”) granting Employee the
right to purchase up to 300,000 shares of the Company’s common stock under the
Charles & Colvard, Ltd. 2008 Stock Incentive Plan, as amended (the “2008 Plan”),
at an option exercise price equal to the closing price of the common stock on
the Effective Date contingent upon Employee’s execution of this Agreement and
commencement of employment with the Company; provided that such option shall be
granted as a non-ISO to the extent it does not qualify for ISO treatment on the
Effective Date.  This ISO award shall vest annually over a two-year period in
accordance with the following vesting schedule:  50% of the ISO award (150,000
option shares) shall vest on the Effective Date and an additional 25% of the ISO
award (75,000 option shares) shall vest on each of the following two
anniversaries of the Effective Date provided Employee remains continuously
employed with the Company (or other affiliated company) through each
anniversary.  The ISO award shall be contingent upon Employee’s execution of a
standard Employee Incentive Option Agreement in substantially the form attached
as Exhibit A to this Agreement and the ISO award shall in all respects be
subject to and governed by the provisions of the 2008 Plan and the Employee
Incentive Option Agreement.   


(d)                Reimbursement of Expenses. The Company shall reimburse
Employee for all reasonable out-of--pocket expenses incurred by Employee that
specifically and directly relate to the performance by Employee of the services
under this Agreement, provided that Employee complies with the Company Policies
for reimbursement that are now or hereafter in effect.  Each such expense shall
be submitted for reimbursement after they are incurred.


(e)                 Paid Time Off.  During the first calendar year of her
employment by the Company, Employee will:  (i) earn, on a prorated basis from
the Effective Date, the annualized equivalent of ten (10) days of paid time off
(“PTO”), and (ii) receive one (1) day of paid personal leave on the Effective
Date.  On a calendar year basis thereafter, Employee will:  (i) earn PTO in
accordance with the Company’s PTO policy, and (ii) receive four (4) days of paid
personal leave on January 1.  In accordance with the Company Policies, all PTO
that is earned by Employee shall be used or carried over to the extent permitted
and all paid personal leave that is received by Employee shall be used or
forfeited.  Upon the termination of the Employee’s employment by the Company,
all earned and unused PTO shall be paid and all unused paid personal leave shall
be forfeited in accordance with the terms of the Company Policies.
 
2

--------------------------------------------------------------------------------

[image00001.jpg]
(f)                  Bonus.  Subject to Compensation Committee approval,
beginning in 2016 Employee shall be eligible to receive an annual bonus (the
“Annual Bonus”) based on a percentage of her Base Salary and tied to the success
of the Company’s annual business plan.  All Annual Bonus payments will be
subject to the terms, conditions, and eligibility requirements of the applicable
bonus plan as it may exist from time to time, which may provide that the Annual
Bonus is payable in the sole and absolute discretion of the Company.  The Annual
Bonus shall be provided in a manner such that entitlement to and payment of the
Annual Bonus is exempt from or compliant with Internal Revenue Code Section
409A.


(g)                Signing Bonus.  Employee shall receive a lump sum cash
signing bonus of Seventy-Five Thousand and 00/100 Dollars ($75,000) (the
“Signing Bonus”) in December 2015; provided that, Employee shall repay the gross
amount of the Signing Bonus if, prior to June 1, 2016, Employee terminates her
employment without Good Reason (as defined herein) or is terminated by the
Company for Just Cause (as defined herein).


5.                   Withholding. The Company may withhold from any payments or
benefits under this Agreement, including, but not limited to, any payments under
Paragraphs 4(a), (c), (d), (e), (f), and (g) of this Agreement, all federal,
state, or local taxes or other amounts, as may be required pursuant to
applicable law, government regulation, or ruling.


6.                    Termination.  This Agreement and Employee’s employment by
the Company shall or may be terminated as follows:


(a)                 Expiration of the Term.  This Agreement and Employee’s
employment by the Company shall terminate upon the expiration of the Term.


(b)                Death of Employee. This Agreement and Employee’s employment
by the Company shall terminate upon the death of Employee (“Death”).


(c)                 Discontinuance.  The Company, immediately and without
notice, may terminate this Agreement and Employee’s employment by the Company
upon the liquidation, dissolution, or discontinuance of business by the Company
in any manner or the filing of any petition by or against the Company under any
federal or state bankruptcy or insolvency laws, provided that such petition is
not dismissed within sixty (60) days after filing (“Discontinuance”).
 
3

--------------------------------------------------------------------------------

[image00001.jpg]
(d)                Termination by the Company for Just Cause. The Company,
immediately and without notice, may terminate this Agreement and Employee’s
employment by the Company at any time for Just Cause. Termination for “Just
Cause” shall include termination for Employee’s: dishonesty; gross incompetence;
willful misconduct; breach of fiduciary duty owed to the Company, including any
failure to disclose a material conflict of interest; failure to perform her
duties as required by this Agreement or to achieve the reasonable objectives
mutually agreed upon by Employee and the Board or its designees; material
violation of any law (other than traffic violations or similar offenses);
material failure to comply with Company Policies, including policies prohibiting
harassment, discrimination, and retaliation, or any other reasonable directives
of the Board or its designees; conviction of a felony of any nature or of a
misdemeanor involving moral turpitude; use of illegal drugs or other illegal
substance, or use of alcohol in a manner that materially interferes with the
performance of Employee’s duties under this Agreement; adverse action or
omission that would be required to be disclosed pursuant to public securities
laws, even though such laws may not then apply to the Company, that would limit
the ability of the Company or any affiliated entity to sell securities under any
federal or state law, or that would disqualify the Company or any affiliated
entity from any exemption otherwise available to it; disability; or material
breach of any provision of this Agreement, including provisions concerning
confidentiality, proprietary information, and restrictive covenants. For
purposes of this subsection, the term “disability” means the inability of
Employee, because of the condition of her physical, mental, or emotional health,
to satisfactorily perform the duties of her employment hereunder, with or
without a reasonable accommodation, for a continuous three-month period.


(e)                 Termination by the Company Without Cause. The Company may
terminate this Agreement and Employee’s employment by the Company other than for
“Just Cause,” as described in Paragraph 6(d) above, and other than upon
“Discontinuance,” as described in Paragraph 6(c) above, at any time for any
reason by providing written notice to Employee, which termination shall be
effective immediately (“Without Cause”). For the avoidance of doubt, a notice by
the Company that the Term of this Agreement shall not be automatically renewed
as provided in Paragraph 2 of this Agreement shall constitute a termination by
the Company Without Cause.

 
(f)                  Termination by Employee for Good Reason. Employee may
terminate this Agreement and her employment by the Company for “Good Reason” (as
defined herein), provided that:  (i)  Employee provides the Company with written
notice of the Good Reason within ninety (90) days of the initial actions or
inactions of the Company giving rise to Good Reason; (ii) the Company does not
cure such conditions within sixty (60) days of such notice (the “Cure Period”);
(iii) Employee terminates her employment under this Agreement within thirty (30)
days of the expiration of the Cure Period; and (iv) the Company has not, prior
to Employee giving notice of Good Reason, provided Employee with notice of
termination or of non-renewal under this Agreement.


“Good Reason” shall mean the occurrence of any of the following events within
six (6) months following a Change of Control (as defined herein) and without
Employee’s consent:  (i) a material diminishment in Employee’s responsibilities
from those she had immediately prior to the Change of Control; (ii) a material
reduction in Employee’s base salary; (iii) Employee’s place of employment is
relocated more than fifty (50) miles from the location where Employee worked
immediately prior to the Change of Control; or (iv) a material breach of this
Agreement by the Company.
 
4

--------------------------------------------------------------------------------

[image00001.jpg]
A “Change of Control” shall be deemed to have occurred if:  (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of the Company, becomes, directly or indirectly, the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities or ownership interests of the Company, representing 51% or more of
the combined voting power of the Company’s then outstanding securities or
ownership interests; or (ii) during the then existing term of the Agreement, as
a result of a tender offer or exchange offer for the purchase of securities or
ownership interests of the Company (other than such an offer by the Company for
its own securities), or as a result of a proxy contest, merger, consolidation or
sale of assets, or as a result of any combination of the foregoing, individuals
who at the beginning of any year period during such term constitute the Company
Board, plus new directors whose election by the Company’s shareholders is
approved by a vote of at least two-thirds of the outstanding voting shares of
the Company, cease for any reason during such year period to constitute at least
two-thirds of the members of such Board; or (iii) the shareholders of the
Company approve a merger or consolidation of the Company with any other
corporation or entity regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation which entity continues to be the sole or majority owner of the
Company; or (iv) any event which the Company’s Board of Directors determines
should constitute a Change of Control. Notwithstanding anything in this
Agreement to the contrary, in no event shall any of the following occurrences
constitute a “Change of Control”: (i) the Company’s making any assignment for
the benefit of its creditors or consenting to the appointment of a receiver or
commencing any proceeding in bankruptcy or for dissolution, liquidation,
winding-up, composition or other relief under state or federal bankruptcy laws
or (ii) any proceeding in bankruptcy or for dissolution, liquidation,
winding-up, composition or other relief under state or federal bankruptcy laws
being commenced against the Company, or a receiver or trustee being appointed
for the Company or a substantial part of its property.


(g)                Termination by Employee Without Good Reason.  Employee may
terminate this Agreement and her employment by the Company for reasons other
than Good Reason thirty (30) days after written notice of Employee’s resignation
is received by the Company (“Resignation”).
 
5

--------------------------------------------------------------------------------

[image00001.jpg]
(h)                Obligations of the Company Upon Termination.


i.                  Upon the termination of this Agreement:  (A) pursuant to the
expiration of the Term, under Paragraph 6(a) of this Agreement, following
Employee’s notice of non-renewal pursuant to Paragraph 2 of this Agreement; (B)
pursuant to Paragraph 6(b) of this Agreement (“Death”); (C) by the Company
pursuant to Paragraph 6(c) of this Agreement (“Discontinuance”) or Paragraph
6(d) of this Agreement (“Just Cause”); (D) by Employee pursuant to Paragraph
6(g) of this Agreement (“Resignation”); or (E) for any reason other than those
set forth in Paragraph 6(h)(ii); the Company shall have no further obligation
hereunder other than the payment of all compensation and other benefits payable
to Employee through the date of such termination.


ii.                 Upon the termination of this Agreement (and subject to
Employee’s execution of a release under Paragraph 7 of this Agreement and
compliance with her obligations under Paragraphs 8, 9, 10, and 11 of this
Agreement):  (A) by Employee pursuant to Paragraph 6(f) of this Agreement (“Good
Reason”); (B) by the Company pursuant to Paragraph 6(e) of this Agreement
(“Without Cause”); or (C) pursuant to the expiration of the Term, under
Paragraph 6(a) of this Agreement, following the Company’s notice of non-renewal
pursuant to Paragraph 2 of this Agreement; the Company shall pay Employee an
amount equal to twelve (12) months of her then current base salary (less all
applicable deductions) (the “Severance Amount”), payable over twelve consecutive
months in equal installment payments paid in accordance with the Company’s
regular payroll schedule, beginning on the first regular payroll date occurring
on or after the date on which the release of claims required by Paragraph 7 of
this Agreement becomes effective and non-revocable.  Notwithstanding any
provision in this Agreement to the contrary, any payment conditioned upon the
release required by Paragraph 7 shall be made, or commence, as applicable,
within ninety (90) days of the termination of Employee’s employment.  To the
extent that any payment due under this Paragraph 6 is not exempt from Section
409A, such amount shall be paid in a lump sum no later than seventy-four (74)
days following the Employee’s termination of employment.


7.                   Release of Claims.  Notwithstanding any provision of this
Agreement to the contrary, the Company’s obligation to provide any severance
payment under Paragraph 6(h)(ii) of this Agreement is conditioned upon
Employee’s execution of an enforceable release of any and all claims arising
before the date that she signs the release, in a form which is reasonable and
which is satisfactory to the Company (satisfaction of the Company is not to be
unreasonably withheld), and her compliance with the provisions of Paragraphs 8,
9, 10, and 11 of this Agreement.  If Employee fails to execute such a release or
fails to comply with such terms of this Agreement, then the Company’s obligation
to make any payments to her ceases on the effective termination date.  The
release of claims shall be provided to Employee within seven (7) days of the
termination of her employment, and Employee must execute it within the time
period specified in the release (which shall not be longer than forty-five (45)
days from the date upon which she receives it).  Such release shall not be
effective until any applicable revocation period has expired.
 
6

--------------------------------------------------------------------------------

[image00001.jpg]
8.                    Definitions.  For purposes of this Agreement, the
following terms shall have the following meanings:


(a)                “Confidential Information” shall mean:  (i) any and all
non-public or otherwise confidential proprietary knowledge, material, or
information of the Company, including any and all knowledge, material, or
information that is designated as Confidential Information by the Company and
any and all confidential knowledge, material, or information that becomes
generally known to the public as a result of a disclosure by Employee, or any
other person or entity who is obligated to treat such knowledge, material, or
information confidentially, and (ii) any and all non-public or otherwise
confidential proprietary knowledge, material, or information of others who
disclose that knowledge, material, or information to the Company, including any
and all knowledge, material, or information designated as Confidential
Information by the Company, or those others and any and all confidential
knowledge, material, or information that becomes generally known to the public
as a result of a disclosure by Employee, or any other person or entity who is
obligation to treat such knowledge, material, or information confidentially. 
Confidential Information includes, but is not limited to, the following types of
knowledge, material, or information (whether or not reduced to writing):  trade
secrets; concepts; designs; discoveries; ideas; know-how; processes; techniques;
Inventions (as defined herein); drawings; specifications; models; data; software
in various stages of development; source and object code; documentation;
diagrams; flow charts; research; procedures; marketing and development
techniques, materials, plans, and information; business methods, procedures, and
policies; current and prospective customers names and lists and other
information related to current and prospective customers; prices, including
price lists, policies, and formulas; profit margins, data, and formulas;
financial information; training manuals and methodologies; and employee files
and information.


(b)               “Inventions” shall mean ideas, concepts, techniques,
inventions, discoveries, and works of authorship, whether or not patentable or
protectable by copyright or as a mask work and whether or not reduced to
practice, including, but not limited, devices, processes, computer programs and
related source code and object code, mask works, and methods, together with any
improvements thereon or thereto, derivative works made therefrom, and know-how,
descriptions, sketches, drawings, or other knowledge, information, or material
related thereto.


(c)                “Intellectual Property Rights” shall mean all patent,
trademark, and copyright rights, moral rights, rights of attribution or
integrity, trade secret rights, or other proprietary or intellectual property
rights.


(d)                “Competing Business” shall mean any corporation, partnership,
person, or other entity that is primarily engaged in researching, developing,
manufacturing, marketing, distributing, or selling any product, service, or
technology that is competitive with any part of the Company’s Business.  For the
avoidance of doubt, a retail business which researches, develops, manufactures,
markets, distributes and/or sells a wide variety of products, and revenue from
its fashion jewelry is less than 20% of its total revenue is not a Competing
Business.
 
7

--------------------------------------------------------------------------------

[image00001.jpg]
(e)                “Company’s Business” shall mean the development, manufacture,
marketing, distribution, or sale of, including research directed to, any
product, service, or technology in the Moissanite jewelry industry or the direct
sales fashion jewelry industry.  As of the date of this Agreement, Company’s
Business includes, but is not limited to:  (i) marketing and distributing
Moissanite jewelry and Moissanite gemstones, (ii) fabricating (including
wafering, pre-forming, and faceting), marketing, and distributing Moissanite
gemstones or other diamond simulants to the gem and jewelry industry, and (iii)
direct selling of fashion jewelry.  Employee understands that during Employee’s
employment with the Company, the Company’s Business may expand or change, and
Employee agrees that any such expansions or changes shall expand or contract the
definition of the Company’s Business and Employee’s obligations under this
Agreement accordingly.


(f)                  “Territory” shall mean the following severable geographic
areas:  (i) throughout the world, (ii) within any country in which the Company,
or a Competing Business is engaged in business; (iii) within any country in
which the Company is engaged in business, (iv) within the United States, (v)
within any state, including the District of Columbia, in which the Company or a
Competing Business is engaged in business, (vi) within any state, including the
District of Columbia, in which the Company is engaged in business, (vii) within
a 100 mile radius of Employee’s principal place of employment or work for the
Company, (viii) the state of North Carolina, and (ix) within a 100 mile radius
of the Company’s corporate headquarters.


9.                    Covenant Not to Compete.  As a result of Employee’s
employment by the Company: (i) Employee will have access to trade secrets and
Confidential Information of the Company, including, but not limited to, valuable
information about its intellectual property, business operations and methods,
and the persons with which it does business in various locations throughout the
world, that is not generally known to or readily ascertainable by a Competing
Business, (ii) Employee will develop relationships with the Company’s customers
and others with which the Company does business, and these relationships are
among the Company’s most important assets, (iii) Employee will receive
specialized knowledge of and specialized training in the Company’s Business, and
(iv) Employee will gain such knowledge of the Company’s Business that, during
the course of Employee’s employment with the Company and for a period of one
year following the termination thereof, Employee could not perform services for
a Competing Business without inevitably disclosing the Company’s trade secrets
and Confidential Information to that Competing Business.  Accordingly, Employee
agrees to the following:


(a)                 While employed by the Company, Employee will not, without
the express written consent of an authorized representative of the Company: (i)
perform services (as an employee, independent contractor, officer, director, or
otherwise) within the Territory for any Competing Business, (ii) engage in any
activities (or assist others to engage in any activities) within the Territory
that compete with the Company’s Business, (iii) own or beneficially own an
equity interest in a Competing Business, (iv) request, induce, or solicit (or
assist others to request, induce, or solicit) any customers, prospective
customers, or suppliers of the Company to curtail or cancel their business with
the Company, or to do business within the scope of the Company’s Business with a
Competing Business, (v) request, induce, or solicit (or assist others to
request, induce, or solicit) for the benefit of any Competing Business any
employee or independent contractor of the Company to terminate his or her
employment or independent contractor relationship with the Company, or (vi)
employ (or assist others to employ) for the benefit of any Competing Business
any person who has been employed by the Company within the last year of
Employee’s employment with the Company.
 
8

--------------------------------------------------------------------------------

[image00001.jpg]
(b)                For a period of one year following the termination of
Employee’s employment with the Company, Employee will not, without the express
written consent of an authorized representative of the Company: (i) perform
services (as an employee, independent contractor, officer, director, or
otherwise), within the Territory for any Competing Business, that are the same
or similar to any services that Employee performed for the Company or that
otherwise utilize skills, knowledge, and/or business contacts and relationships
that Employee utilized while providing services to the Company, (ii) engage in
any activities (or assist others to engage in any activities) within the
Territory that compete with the Company’s Business, (iii) own or beneficially
own an equity interest in a Competing Business, (iv) request, induce, or solicit
(or assist others to request, induce, or solicit) any customers, prospective
customers, or suppliers of the Company, which were customers, prospective
customers, or suppliers of the Company during the last year of Employee’s
employment with the Company, to curtail or cancel their business with the
Company, or to do business within the scope of the Company’s Business with a
Competing Business, (v) request, induce, or solicit (or assist others to
request, induce, or solicit) any customers, prospective customers, or suppliers
of the Company with which Employee worked or had business contact during the
last year of Employee’s employment with the Company to curtail or cancel their
business with the Company, or to do business within the scope of the Company’s
Business with a Competing Business, (vi) request, induce, or solicit (or assist
others to request, induce, or solicit) any employee or independent contractor of
the Company to terminate his or her employment or independent relationship with
the Company, (vii) request, induce, or solicit (or assist others to request,
induce, or solicit) any person who has been employed by the Company within the
last year of Employee’s employment by the Company or thereafter to be employed
with a Competing Business, or (viii) employ or engage as a contractor (or assist
others to employ or engage as a contractor) any person who has been employed by
the Company within the last year of Employee’s employment by the Company or
thereafter.  These obligations will continue for the specified period regardless
of whether the termination of Employee’s employment was voluntary or involuntary
or with or without cause, and the specified period shall be tolled and shall not
run during any time in which Employee fails to abide by these obligations.


(c)                As an exception to the above restrictions, Employee may own
passive investments in Competing Businesses, (including, but not limited to,
indirect investments through mutual funds), provided that the securities of the
Competing Business are publicly traded and Employee does not own or control more
than two percent of the outstanding voting rights or equity of the Competing
Business.
 
9

--------------------------------------------------------------------------------

[image00001.jpg]
10.                 Confidentiality.


(a)                 All documents or other records, paper or electronic, that,
in any way, constitute, contain, incorporate, or reflect any Confidential
Information and all proprietary rights therein, including Intellectual Property
Rights, shall belong exclusively to the Company, and Employee agrees to promptly
deliver to the Company, upon request or upon termination of Employee’s
employment with the Company, all copies of such materials and Confidential
Information in Employee’s possession, custody, or control, as well as all other
property of the Company in Employee’s possession, custody, or control. 
Likewise, Employee agrees to promptly deliver to the Company, upon request or
upon termination of Employee’s employment with the Company, all copies of all
documents or other records that, in any way, constitute, contain, incorporate,
or reflect any Confidential Information of others that was disclosed or provided
to Employee during the Term that is in Employee’s possession, custody, or
control.


(b)                Employee agrees, during the Term and thereafter: (i) to hold
in confidence and treat with strict confidentiality all Confidential
Information, (ii) not to directly or indirectly reveal, report, publish,
disclose, or transfer any Confidential Information to any person or entity, and
(iii) not to utilize any Confidential Information for any purpose, other than in
the course and scope of Employees work for the Company.  If Employee is required
to disclose Confidential Information pursuant to a court order or subpoena or
such disclosure is necessary to comply with applicable law, the undersigned
shall: (i) promptly notify the Company before any such disclosure is made and
provide the Company with reasonable and ample time within which to object to or
oppose any such disclosure, (ii) at the Company’s request and expense take all
reasonably necessary steps to defend against such disclosure, including
defending against the enforcement of the court order, subpoena, or other
applicable law, and (iii) permit the Company to participate with counsel of its
choice in any related proceedings.


11.                Proprietary Information.


(a)                Employee agrees that any Inventions created, conceived,
developed, or reduced to practice, in whole or in part, by Employee, either
solely or in conjunction with others, during or after the Term that arise in any
way from the use of or reliance on any Confidential Information or any of the
Company’s equipment, facilities, supplies, trade secret information, or time,
that relate to the Company’s Business or the Company’s demonstrably anticipated
business, research, or development, or that result from any work performed by
Employee for, on behalf of, or at the direction of the Company, shall belong
exclusively to the Company and shall be deemed part of the Confidential
Information for purposes of this Agreement, whether or not fixed in a tangible
medium of expression.  Employee agrees that all rights, title, and interest in
and to all such Inventions, including, but not limited to, Intellectual Property
Rights shall vest and reside in, and shall be the exclusive property of, the
Company.  Without limiting the foregoing, Employee agrees that any and all such
Inventions shall be deemed to be “works made for hire” and that the Company
shall be deemed the sole and exclusive owner thereof.  In the event and to the
extent that any such Inventions are determined not to constitute “works made for
hire” or that, by operation of law or otherwise, any right, title, or interest
in or to the Inventions, including, but not limited to, any Intellectual
Property Rights, vests not in the Company, but, rather, in Employee, Employee
hereby: (i) irrevocably and unconditionally assigns and transfers to the Company
all rights, title, and interest in and to any such Inventions, including, but
not limited to, all Intellectual Property Rights and (ii) forever waives and
agrees never to assert all such rights, title, and interest.
 
10

--------------------------------------------------------------------------------

[image00001.jpg]
(b)                Employee agrees to promptly and fully disclose in writing to
the Board of Directors of the Company: (i) any Invention created, conceived,
developed or reduced to practice by Employee, either solely or in conjunction
with others, during the Term and (ii) any such Invention created, conceived,
developed, or reduced to practice after the Term that belongs exclusively to the
Company pursuant to the provisions of Paragraph 11(a) of this Agreement.  For
the avoidance of doubt, in no event shall any provision of this Agreement,
including without limitation Paragraph 11(b), provide or be construed to provide
Employee or any other party with any license or other right or authority to
create, conceive, develop, or reduce to practice, after the Term, any Invention
in which the Company has an ownership interest, without the prior written
consent of the Company.


(c)                 Employee agrees to assist the Company, at the Company’s
expense, either during or subsequent to the Term, to obtain and enforce for the
Company’s own benefit, in any country, Intellectual Property Rights in
connection with any and all Inventions created, conceived, developed, or reduced
to practice by Employee (in whole or in part) that belong or have been assigned
to the Company pursuant to the provisions of Paragraph 11(a) of this Agreement. 
Upon request, either during or subsequent to the Term, Employee will execute all
applications, assignments, instruments, and papers and perform all acts that the
Company or its counsel may reasonably deem necessary or desirable to obtain,
maintain, or enforce any Intellectual Property Rights in connection with any
such Inventions or to otherwise protect the interests of the Company in those
Inventions.


12.                Acknowledgements, Representations, and Warranties.


(a)                 Employee acknowledges that the Company has a strict policy
against using proprietary information belonging to any other person or entity
without the express permission of the owner of that information.


(b)                Employee represents and warrants to the Company that
Employee’s performance under this Agreement and as an employee of the Company
does not and will not breach any non-competition, non-solicitation, or
confidentiality agreement to which Employee is a party.  Employee represents and
warrants to the Company that Employee has not entered into, and agrees not to
enter into, any agreement that conflicts with or violates this Agreement.


(c)                Employee represents and warrants to the Company that Employee
has not brought and shall not bring to the Company, or use in the performance of
Employee’s responsibilities for the Company, any materials or documents of a
former employer that are not generally available to the public or that did not
belong to Employee prior to Employee’s employment with the Company, unless
Employee has obtained written authorization from the former employer or other
owner for their possession and use and provided the Company with a copy thereof.
 
11

--------------------------------------------------------------------------------

[image00001.jpg]
13.                 Indemnification.  The Employee will be eligible for
indemnification to the fullest extent authorized under the Company’s Articles or
Incorporation and By-Laws (as applicable) and will be eligible for coverage
under the Company’s Director’s & Officer’s liability insurance policy as
approved by the Board, subject to the terms and conditions contained therein.


14.                 Entire Agreement. This Agreement constitutes the entire
agreement of the parties with respect to the matters set forth herein and
supersedes any prior agreements or understandings between them, whether written
or oral.


15.                Waiver. The failure of either party to insist, in any one or
more instance, upon performance of the terms and conditions of this Agreement
shall not be construed as a waiver or a relinquishment of any right granted
hereunder or of the future performance of any such term or condition.


16.                 Notices. Any notice to be given under this Agreement shall
be deemed sufficient if addressed in writing and delivered personally, by
telefax with receipt acknowledged, or by registered or certified U.S. mail to
the following:


For the Company:
Chairman of the Board of Directors
Charles & Colvard, Ltd.
170 Southport Drive
Morrisville, North Carolina 27560
Fax:  (919) 468-0486


For Employee:
Suzanne Miglucci
10305 Whitestone Road
Raleigh, NC 27615


17.                Severability. In the event that any provision of any
paragraph of this Agreement shall be deemed to be invalid or unenforceable for
any reason whatsoever, it is agreed such invalidity or unenforceability shall
not affect any other provision of such paragraph or of this Agreement, and the
remaining terms, covenants, restrictions or provisions in such paragraph and in
this Agreement shall remain in full force and effect and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable, and enforceable.  In the event that a court determines that the
length of time, the geographic area, or the activities prohibited under this
Agreement are too restrictive to be enforceable, the court may reduce the scope
of the restriction to the extent necessary to make the restriction enforceable.
 
12

--------------------------------------------------------------------------------

[image00001.jpg]
18.                Amendment. This Agreement may be amended only by an agreement
in writing signed by each of the parties hereto.


19.                Restrictive Covenants Are Reasonable.  The market for the
Company’s services and the Company’s Business is highly specialized and highly
competitive such that other companies and business entities compete with the
Company in various locations throughout the world.  The provisions set forth in
this Agreement: (i) are reasonably necessary to protect the Company’s legitimate
business interests, (ii) are reasonable as to the time, territory, and scope of
activities that are restricted, (iii) do not interfere with Employee’s ability
to earn a comparable living or secure employment in the field of Employee’s
choice, (iv) do not interfere and are not inconsistent with public policy or the
public interest, and (v) are described with sufficient accuracy and definiteness
to enable Employee to understand the scope of the restrictions on Employee.


20.                 Injunctive Relief.  Because of the unique nature of the
Confidential Information, Employee understands and agrees that the Company will
suffer irreparable harm in the event that Employee fails to comply with any of
Employee’s obligations under Paragraphs 8, 9, 10, or 11 of this Agreement and
that monetary damages will be inadequate to compensate the Company for such
breach.  Accordingly, Employee agrees that the Company will, in addition to any
other remedies available to it at law or in equity, be entitled to injunctive
relief to enforce the terms of Paragraphs 8, 9, 10, or 11 of this Agreement.


21.                 Publication. Employee hereby authorizes the Company to
provide a copy of this Agreement to any and all of Employee’s future employers
and to notify any and all such future employers that the Company intends to
exercise its legal rights arising out of or in connection with this Agreement
and/or any breach or any inducement of a breach hereof.


22.                Survival. Employee agrees that: (i) Employee’s employment
with the Company is contingent upon Employee’s execution of this Agreement,
which is a material inducement to the Company to offer employment and the
compensation and benefits hereunder to Employee and to provide Confidential
Information to Employee, and (ii) Paragraphs 8, 9, 10, and 11 of this Agreement
shall survive any termination for any reason whatsoever of Employee’s employment
with the Company.


23.                Governing Law. This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the state of North
Carolina, without regard to the conflicts of laws principles thereof.  The state
and federal courts in North Carolina shall be the exclusive venues for the
adjudication of all disputes arising out of this Agreement, and the parties
consent to the exercise of personal jurisdiction over them in any such
adjudication and hereby waive any and all objections and defenses to the
exercise of such personal jurisdiction.


24.                 Benefit. This Agreement shall be binding upon and inure to
the benefit of and shall be enforceable by and against the Company, its
successors and assigns, and Employee, her heirs, beneficiaries, and legal
representatives. The Company may assign this Agreement or any rights hereunder,
or delegate any obligations hereunder, without the consent of Employee. 
Employee shall not assign this Agreement or delegate Employee’s obligations
hereunder.  Employee’s right to receive payments under this Agreement shall not
be subject to alienation, anticipation, commutation, sale, assignment,
encumbrance, setoff, charge, pledge, offset or hypothecation or to execution,
levy, attachment, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.
 
13

--------------------------------------------------------------------------------

[image00001.jpg]
25.                 Attorneys’ Fees.  The Company shall reimburse Employee for
up to Five Thousand Dollars ($5,000.00) of legal fees and expenses she incurs
for legal review and negotiation of this Agreement on her behalf with such
reimbursement to be made within ten (10) days of Employee’s submission to the
Company of such documentation of her payment of such fees and expenses as the
Company may require and in no event later than December 31, 2015.


26.                 Compliance with Section 409A.


(a)                Parties’ Intent. The parties intend that the payments and
benefits to which Employee may become entitled in connection with Employee’s
employment under  this Agreement will be exempt from or comply with Section 409A
of the Code and the regulations and other guidance promulgated thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  All severance payments hereunder are intended to
qualify as short-term deferrals meeting the requirements of Treasury Regulation
Section 1.409A-1(b)(4) or as  involuntary severance payments satisfying the
requirements of Treasury Regulation Section 1.409A-1(b)(9)(iii) and this
Agreement shall be construed in accordance with such intent. If any provision of
this Agreement (or of any award of compensation, including equity compensation
or benefits) would cause Employee to incur any additional tax or interest under
Section 409A, the Company shall, upon the specific request of Employee, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to Employee and the Company of the
applicable provision shall be maintained, and the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. The Company shall timely use its reasonable
business efforts to amend any plan or program in which Employee participates to
bring it in compliance with Section 409A.


(b)                Separation from Service.  A termination of employment shall
not be deemed to have occurred for purposes of any provision of this Agreement
relating to the payment of any amounts or benefits upon or following  a
termination of employment unless such termination also constitutes a “Separation
from Service” within the meaning of Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment,” “separation from service” or like terms shall mean Separation from
Service.


(c)                Separate Payments.  Each installment payment required under
this Agreement shall be considered a separate payment for purposes of Section
409A.
 
14

--------------------------------------------------------------------------------

[image00001.jpg]
(d)                Delayed Distribution to Key Employees. If the Company
determines in accordance with Sections 409A and 416(i) of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder, in the
Company’s sole discretion, that Employee is a Key Employee of the Company on the
date Employee’s employment with the Company terminates and that a delay in
benefits provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i), then any severance payments and any continuation of benefits
or reimbursement of benefit costs provided by this Agreement, and not otherwise
exempt from Section 409A, shall be delayed for a period of six (6) months
following the date of termination of Employee’s employment (the “409A Delay
Period”).  In such event, any severance payments and the cost of any
continuation of benefits provided under this Agreement that would otherwise be
due and payable to Employee during the 409A Delay Period shall be paid to
Employee in a lump sum cash amount in the month following the end of the 409A
Delay Period.  For purposes of this Agreement, “Key Employee” shall mean an
employee who, on an Identification Date (“Identification Date” shall mean each
December 31) is a key employee as defined in Section 416(i) of the Code without
regard to paragraph (5) thereof.  If Employee is identified as a Key Employee on
an Identification Date, then Employee shall be considered a Key Employee for
purposes of this Agreement during the period beginning on the first April 1
following the Identification Date and ending on the following March 31.


a.                   Reimbursement.  To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of Section
409A), (i) any such expense reimbursement shall be made by the Company no later
than the last day of the taxable year following the taxable year in which such
expense was incurred by the Employee, (ii) the right to reimbursement on in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
and (iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year.


[signature page follows]
 
15

--------------------------------------------------------------------------------

[image00001.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
CHARLES & COLVARD, Ltd.
         
By:
/s/ Neal I. Goldman
     
 Neal I. Goldman
     
 Executive Chairman of the Board of Directors
       
EMPLOYEE
       
/s/ Suzanne Miglucci
     
Suzanne Miglucci

 



--------------------------------------------------------------------------------